DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2 221 011 A to Ando et al.
Re-claim 1, Ando et al. disclose a valve (figure 8) comprising: a valve case 5; an annular valve body 26, an outer circumference end of the valve body is formed as a free end moving towards both sides in an axial direction with respect to the valve case, the valve case has an annular opposing surface a opposing to the free end of the valve body 26 so as to form a gap 16a therebetween; a guide surface c is positioned on one side of the opposing surface in the axial direction, the guide surface is continuous with a part of the opposing surface in a circumferential direction, the guide surface is inclined in a direction away from the valve body as a distance from the opposing surface is increased.  Surface c will serve as a guide for fluid flow and any placement of the valve body during assembly.
Re-claim 2, the valve case 5 has a displacement suppressing surface (i.e. vertical surface a) formed so as to be continuous with a part of, in the circumferential direction, one end or both ends of the opposing surface in the axial direction, the displacement suppressing surface having a steeper inclination than the guide surface.  As consistent with the instant invention, the opposing surface also serves as the displacement suppressing surface.
Re-claim 3, the displacement suppressing surface is flush with the opposing surface a.
Re-claim 6, the guide surface c has a shape in which a width in the circumferential direction is increased as a distance from the opposing surface is increased.  The circumferential width is interpreted as the circumferential length at a given point along the inclined guide surface c.  This width (or length) increases as a distance increases from the opposing surface.
Re-claim 7, Ando et al. further disclose the valve used in a shock absorber, the shock absorber comprising: a cylinder 3, a rod 4 is inserted in the cylinder and moveable relative to the cylinder, the valve imparts a resistance to flow of liquid caused by the relative movement of the rod and cylinder.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. in view of US 2018/0128341 A1 to Mizuno.
Ando et al. fail to teach a main valve case formed with a passage, the passage formed in series or in parallel with respect to the gap; and a main valve body stacked on the main valve case, the main valve body being configured to open/close the passage.
Mizuno teaches a valve comprising a main valve case 18M formed with a passage (such as 38), the passage is formed in series with a gap (gap 60 formed between opposing surface 52SI and annular valve body.50a, see figure 2); a main valve body 22 is stacked on the main valve case, the main valve body opens and closes the passage.  The main valve body is operated during compression and extension strokes, particularly at high speeds, whereas the gap formation is utilized for low speed operation (see paragraph 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve case of Ando et al. with a main valve case and main valve body in series with the valve case as taught by Mizuno, so as to provide sufficient damping at high speed compression and extension strokes.
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  De Carbon, Federspiel, Hashimoto et al., Storchmann, and Ertle each teach a valve forming a gap with an opposing surface, an inclined guide surface is axially positioned relative to the valve.  Berger teaches axially extending features from a piston body.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
April 13, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657